DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Spencer Hunter, on 6/8/2022.  Support for amendment can be found at least, in paragraph 184 of the originally filed Specifications.

The application has been amended as follows: addition of underscored text  where indicated to the independent claim 29. 

 29. A system to execute at a host organization, wherein the system comprises: a memory to store instructions; a set of one or more processors; a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations comprising:
executing a  declarative smart action configuration interface which facilitates the creation of a new smart action via the configured smart action interface to perform drag and drop actions to introduce metadata and configuration elements to the configured smart action, wherein the smart actions facilitate  transfer of ownership of a manufactured product;
 executing a first blockchain interface to a private blockchain on behalf of a product manufacturer,
 executing a second blockchain interface to a public blockchain… .



Reasons for Allowance

Claims 29-58 are herein Allowable.
The following is an examiner’s statement of reasons for allowance:
As an initial matter, the claims as amended herein by the examiner, overcome the previous 35 USC §101 rejection as the “configuration interface” element and operations represent significantly more in the patentability analysis as the interface operation adds meaningful improvement by streamlining blockchain processing. See MPEP 2106.05. 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of  the claimed system executing a  declarative smart action configuration interface which facilitates the creation of a new smart action via the configured smart action interface to perform drag and drop actions to introduce metadata and configuration elements to the configured smart action, wherein the smart actions facilitate  transfer of ownership of a manufactured product in the context of the limitations directed to linking manufactured product components, transactions and permissions as recited.
 

The closest prior art reference of record, Berti et al. (US 2019/0158270), while teaching the maintenance of manufactured product transaction records in a blockchain process, fails to teach the exposure of supply-chain components at the time of manufacture; that is fails to teach the immutable record of the initial product specifications.  A new search for features directed to the initial configuration identified Narayanaswami et al. (US 2020/0200824), for disclosing a configuration as a ‘smart contract’, but fails to disclose the configuration interface,  or the initial configuration of supply-chain components. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /ARIEL J YU/Primary Examiner, Art Unit 3687